DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 4/16/21.  These drawings are approved.

Specification
The amended specification, submitted on 4/16/21, is approved.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toshio et al. (JP 2015230029).
Re: claim 1, Toshio shows a vehicular holding device in figures 2-5, which is configured to hold a vehicle component P2, wherein the vehicular holding device is configured to enable a state of the vehicular holding device to be switched between an ON state and an OFF state,

the OFF state is a state in which the vehicle component is held in a state where the displacement of the vehicle component in the axial direction is possible,
the vehicular holding device comprises:
at least one engagement portion 31A configured to be displaced in a direction perpendicular to the axial direction in such a manner as to be brought into contact with or disengaged from the vehicle component, be located in the ON state at a position where the at least one engagement portion is engaged with an engaged portion of the vehicle component see figure 2, and be located in the OFF state at a position where the at least one engagement portion is disengaged from the engaged portion, wherein the at least one engagement portion has a first end and an axially opposed second end, see figure 4;
a cam mechanism 32 configured to displace the at least one engagement portion from the position in the OFF state to the position in the ON state; and 
an axial restraining portion 34B, 35 configured to receive, by facing and coming into contact with the first end of the at least one engagement portion in the axial direction, a force in the axial direction acting on the at least one engagement portion from a second end of the at least one engagement portion and toward the first end of the at least one engagement portion, see figure 2 wherein 34B and 35 are in contact with the first end and the second end of engagement portion 31.

Re: claim 3, Toshio shows the at least one engagement portion 31A comprises a plurality of engagement portions, see figure 5, provided in such a manner as to surround an outer circumference of the vehicle component, and the vehicular holding device comprises an annular spring 31 partially opened and configured to apply, to the plurality of engagement portions, an elastic force for displacing the plurality of engagement portions from the positions in the ON state to the positions in the OFF state.
Re: claim 5, Toshio shows the at least one engagement portion 31A comprises a plurality of engagement portions, see figure 5, provided in such a manner as to surround an outer circumference of the vehicle component, and the vehicular holding device comprises an annular spring 31 partially opened and configured to apply, to the plurality of engagement portions, an elastic force for displacing the plurality of engagement portions from the positions in the ON state to the positions in the OFF state.
Re: claim 9, Toshio shows the axial restraining portion 34, 35 is configured to receive, by facing and coming into contact with the second end of the at least one engagement portion in the axial direction, a second force in the axial direction acting on the at least one engagement portion from the first end of the at least one engagement portion and toward the second end of the at least one engagement portion, see figure 2.
Allowable Subject Matter
Claims 4 and 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Although prior art shows holding mechanism with torsion springs similar to the claimed features of claims 4 and 6-8, it is not obvious how the torsion springs of prior art could be combined with the holding mechanism of Toshio to arrive at the claimed invention.

Response to Arguments
Applicant's arguments filed on 4/16/21 have been fully considered but they are not persuasive.
Applicant argues that Toshio does not show the restraining portion to receive forces at the first and second end of the engagement portion, as amended.  The rejection has been slightly modified to meet the amended portion.  As shown in figure 2 of Toshio, the restraining portion 34, 35 engages the engagement portion 31 in the same manner as Applicant’s.  The rejection is still deemed proper and is maintained.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lan Nguyen whose telephone number is (571)272-7121.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

						/Xuan Lan Nguyen/                                                                            Primary Examiner, Art Unit 3657